

Exhibit 10.2


Fourth Amendment To Chief Executive Officer Employment Agreement


This Amendment modifies the Employment Agreement between Metaldyne Corporation
(“Company”) and Timothy D. Leuliette (“Executive”) entered into with an
Effective Date of January 1, 2001, as amended July 31, 2003 (“First Amendment”),
March 31, 2004 (“Second Amendment”), and September 10, 2004 (“Third Amendment”).
The Employment Agreement remains in effect in accordance with its terms, except
as modified by the First, Second, and Third Amendments and this Fourth
Amendment. In accordance with Section 12 of the Employment Agreement, the
parties have agreed to amend the Employment Agreement as follows:






Section 2 of the Employment Agreement, as amended by the Second Amendment, is
further amended by deleting the phrase “December 31, 2006” in the first sentence
and substituting the phrase “December 31, 2008” in its place.






Intending to be legally bound hereby, the parties have signed this Amendment to
be effective January 31, 2006.


Executive


            February 9,
2006                                                                                           
/s/ Timothy D. Leuliette    
                        
Date                                                                                                       
Timothy D. Leuliette
 

 
                                    METALDYNE CORPORATION
 
            February 9,
2006                                                                          By:    
/s/ Jeffrey M. Stafeil         
                         Date
                                                                                                                  
Its:     Executive Vice President
                                                                                                                             
and Chief Financial Officer

